I dissent and hold that the appellant's contract with the defendant included reasonable costs and disbursements in defending itself against the Crowther suit, and that in the absence of some affirmative statement by Murphy after the trial to prevent further expenditures, the costs and disbursements of the appeals, made in good faith, were a part of the reasonable costs and disbursements in defending the suit.
WERNER, COLLIN, HOGAN and CARDOZO, JJ., concur with HISCOCK, J.; MILLER, J., not sitting.
Judgment accordingly. *Page 130